226 F.2d 265
Rocco BECCE, Appellant,v.John Foster DULLES, Secretary of State, Appellee.Rafaelle BECCE, Appellant,v.John Foster DULLES, Secretary of State, Appellee.
No. 12222.
No. 12223.
United States Court of Appeals District of Columbia Circuit.
Argued April 25, 1955.
Decided July 7, 1955.
Petition for Rehearing In Banc Denied October 4, 1955.

Appeals from the United States District Court for the District of Columbia; Matthew F. McGuire, District Judge.
Mr. Joseph J. Lyman, Washington, D. C., for appellants.
Miss Catherine B. Kelly, Asst. U. S. Atty., with whom Mr. Leo A. Rover, U. S. Atty., and Mr. Lewis Carroll, Asst. U. S. Atty., were on the brief, for appellee.
Before PRETTYMAN, BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
The judgments in these cases are reversed and the cases are remanded upon the authority of Soccodato v. Dulles.1


2
Reversed and remanded.


3
PRETTYMAN, Circuit Judge, concurs in this result solely because of the ruling issued by the court in Soccodato v. Dulles.


4
BASTIAN, Circuit Judge, dissents for the reasons stated by him in De Marco v. Dulles, 96 U.S.App.D.C. —, 226 F.2d 265.



Notes:


1
 96 U.S.App.D.C. ___, 226 F.2d 243 (D.C.Cir., 1955)